NON-FINAL REJECTION
(in response to RCE dated 9/9/2022)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/2022 has been entered.

Response to Arguments
Applicant's arguments filed 9/9/2022 have been fully considered but they are not entirely persuasive.
The amendments to the claims are sufficient to overcome the rejections under §112(b) raised in the previous Office Action (see Final Rejection dated 5/10/2022).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “Xu does not disclose or suggest that the number of fibers in each fiber bundle can “correspond[] to the angular position of the respective light collection unit,” as recited in claim 1”, see page 13 of Applicants remarks) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Otherwise, the Xu reference (modified view of the teachings of the Chin reference) does in fact teach the newly introduced limitations as discussed in the rejection below.
Applicant’s request for rejoinder of claims 33-40 is not proper because claims 33-40 are not eligible for rejoinder. Claims 33-40 are not eligible for rejoinder because claims 33-40 do not depend from or otherwise include all the limitations of an allowed claim. See MPEP 821.02 and 821.04.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al., US 2016/0091496 A1 (hereinafter “Xu”) in view of Chin et al., “Chapter 17: Optical Fiber Sensors for Biomedical Applications”, Optical-Thermal Response of Laser-Irradiated Tissue, 2nd ed., edited by Welch et al., © Springer Science and Business Media, 2011 (hereinafter “Chin”).
Regarding claim 1, Xu teaches an apparatus for simultaneously detecting scattered light, deflected light, or a combination thereof from a target in a subject at a plurality of detection locations, the apparatus comprising:
a housing (probe 1000 including end M, Fig. 10(a));
an illumination output (1001, Figs. 10(a) and 10(b)) disposed on the housing, the illumination output coupled to an illumination source to supply light energy having an illumination wavelength (“As shown in FIG. 10, the optical fiber probe 1000 comprises a plurality of fiber bundles 1001, 1003, 1005, and 1007 wrapped by a cladding layer. Each of the fiber bundles may comprise one or more optical fibers. The fiber bundle 1001 may be configured to direct incident light from a light source. […] The incident light directed in the fiber bundle 1001 may exit from an end M.” ¶ [0133]; “FIGS. 10(b) to 10(e) schematically show sectional views of optical fiber probes at the end M according to various embodiments of the present disclosure.” ¶ [0136]).
Xu further teaches that the apparatus comprises:
a plurality of optical fibers (the fibers of bundles 1005 and 1007, Fig. 10(e)) each having an end configured to collect light from the subject (“The fiber bundles 1003, 1005, and 1007 may receive the diffuse reflection light from the end M. Thus, the end M may be referred to as a detection end of the optical fiber probe 1000” ¶ [0133]); in this sense, there are a plurality of fiber ends (each of the small circles in Fig. 10(e) is understood to denote an end of an optical fiber), wherein:
the plurality of fiber ends may arbitrarily be subdivided into groups of fiber ends forming light collection units; i.e., each light collection unit comprises one or more ends of optical fibers (see the annotated Fig. 10(e); various groups of fiber ends have been encircled in the annotated figure, these groups of fiber ends collectively read on light collection units because they collect light as discussed above; these light collection units are labeled in the annotated figure as LCU11, LCU12, LCU13, LCU14, LCU21, LCU22, LCU23, and LCU24),
the light collections units are respectively disposed on the housing at respective predetermined radial distances from the illumination output (see Fig. 10(e); ¶ [0137]; in the annotated figure below, LCU11, LCU12, LCU13, and LCU14 are disposed at a relatively small radial distance from the illumination output at the center, while LCU21, LCU22, LCU23, and LCU24 are disposed at a relatively large radial distance from the illumination output at the center),
the number of fiber ends in a given group/light collection unit corresponds to its respective predetermined radial distance (as shown in Fig. 10(e), the amount of fibers ends in each light collection units correspond to their respective radial distances; i.e., the light collections units that are radially farther from the illumination output at the center comprise more fiber ends, while the light collections units that are radially closer to the illumination output at the center comprise fewer fiber ends),
further, the light collection units can arbitrarily be arranged in groups in an abstract sense (e.g., group 1 consists of inner light collection units, LCU11, LCU12, LCU13, and LCU14; while group 2 consists of outer light collection units LCU21, LCU22, LCU23, and LCU24):
the light collection units in each group are disposed at a common predetermined radial distance from the illumination output and arranged around a virtual arc (e.g., LCU11, LCU12, LCU13, and LCU14 of group 1 are disposed at a common predetermined radial distance and arranged along a virtual arc as shown in the annotated Fig. 10(e); furthermore, LCU21, LCU22, LCU23, and LCU24 of group 2 are disposed at a common predetermined radial distance and arranged along a virtual arc as shown in the annotated Fig. 10(e))
a respective first light collection unit in each group (LCU11 of group 1 and LCU21 of group 2 in the annotated Fig. 10(e)) is aligned along a reference axis (dotted line in the annotated Fig. 10(e)), and
the number of fiber ends in each light collection unit of a respective group corresponds to the angular position1 of the respective light collection unit (in the annotated figure below, the amount of fiber ends in arbitrary light collection unit increases as its angular position increases; e.g., LCU13 is at a greater angular position than LCU12; correspondingly, LCU13 comprises more fiber ends than LCU12).


[It is noted that the claim as currently written allows for such arbitrary groupings of fiber ends to form light collection units because the claim does not further define what a light collection unit is (by structure and/or function) other than that they comprise (polished) fiber ends and details regarding arrangement thereof (e.g., the number of fibers in the light collection units relative to radial distance and angular position, etc.). For example, the claim does not require that the light collection units have any particular shape or size (e.g., circular shape and the same size).]
Xu does not teach that fiber ends are polished per se; however, the ordinarily skilled artisan would have understood that polishing the ends of optical fibers are well-understood, routine, and conventional.
For example, Chin teaches: “Light exiting or entering an optical fiber can be redirected by sculpting or polishing the fiber tip into a desired configuration. Modified fiber tips are appealing compared to external optical components for a number of reasons. First, they are more compact and reduce overall system cost by reducing the number of total system components. Second, appropriate tip modification improves optical efficiency, reliability and durability by minimizing the number of optical interfaces (coupling/insertion losses, unwanted reflections), compared to the use of external optics coupled to the fiber end.” (section 17.3.4, ¶ bridging pages 670 and 671)
Chin further teaches: “A variety of modified fiber tip strategies are available. Implementations that can adjust the spot size and divergence of emitted or collected light and/or steer and direct the beam are all possible.” (section 17.3.4, first full ¶ on page 671).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xu by polishing the ends of the optical fibers, as taught by Chin; and the ordinarily skilled artisan would have been motivated to make this modification in order to reduce cost; improve optical efficiency, reliability, and durability; and/or achieve a desired configuration with regards to spot size, divergence, and steering direction.

Regarding claims 2 and 3, since the illumination source is not claimed as part of the claimed apparatus, the limitations of claims 2 and 3, to the extent they recite a particular range of wavelengths, are considered recitations of intended use and therefore not given patentable weight beyond the capability of the illumination output and optical fibers to transmit therein and emit and/or collect light of such wavelength. Since these optical fibers are recited as being capable of transmitting wavelengths on the order of 1000 nm and larger, then the optical fibers would therefore be capable of transmitting smaller wavelengths such as the claimed range of 800 nm to 840 nm.

Regarding claim 4, the number of polished ends in each light collection unit is proportional to its respective predetermined radial distance such that a lower number of polished ends are in a proximal light collection unit disposed at a relatively small radial distance from the illumination output and a higher number of polished ends are in a distal light collection unit disposed at a relatively large radial distance from the illumination output (see the annotated Fig. 10(e) and discussion above regarding claim 1; e.g., LCU21 is radially farther from the illumination output than LCU11 is from the illumination output; further LCU21 has proportionately more polished ends than LCU11).

Regarding claim 5, since the size of the polished ends appear to be all the same size, it is understood by the ordinarily skilled artisan that the number of polished ends in each respective light collection unit corresponds to an effective aperture thereof.

Regarding claim 6, since the higher number of polished ends in the second light collection unit (compared to that of the first light collection unit) has a larger aperture, it is understood by the ordinarily skilled artisan that the it would also increase an output signal strength thereof (compared to if it had that the same number of polished ends as that of the first light collection unit) because a greater aperture means that more light (i.e., a greater amount of photons) can be collected which increases signal-to-noise ratio due to the fact that light exhibits shot noise or Poisson noise because of its particle nature.

Regarding claim 12, the limitations of the claim, to extent it recites “cerebral spinal fluid”, is considered a recitation of intended use of the claimed invention and therefore not given patentable weight beyond capability of the apparatus detect scattered and/or deflected light from the cerebral spinal fluid. It is understood that the apparatus could be used to detect scattered and/or deflected light from the cerebral spinal fluid or any other target for that matter (it is noted that the claim is not necessarily limited to in vivo detection and therefore could broadly encompass ex vivo detection too).


Allowable Subject Matter
Claims 13-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 13-27 have been amended to overcome the 112(b) rejection raised in the previous Office Action. Otherwise, claims 13-27 remain allowed over the prior art for the same reasons articulated in the previous Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Angular position of a respective light collection unit is defined the angle between the reference axis and a respective second axis that pass through the respective light collection unit and the illumination output. Therefore each light collection has its own angular position.